Citation Nr: 0534497	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1970 to January 
1972; he also had more than eight months of prior unspecified 
service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from January 17, 
2002.  The veteran appealed, contending that a higher rating 
was warranted.  

A video conference hearing at the RO was held in November 
2004 before the undersigned, a transcript of which is of 
record.


FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable adjudication of this claim has been completed.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 50 
percent schedular rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent, and 
no higher, for PTSD, from the initial grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's appeal is from the rating assigned following 
the initial grant of service connection for PTSD.  VA's 
Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board also notes that the veteran's service connection 
claim was received in January 2002.  The notice and 
assistance provisions of the VCAA were subsequently provided 
to the veteran in February 2002, prior to the September 2002 
adjudication of his service connection claim.  Similar 
information was provided to the veteran in a November 2002 
letter, which specifically referred to his claim for a higher 
rating.  He was also provided with the law and regulations 
pertaining to VCAA in the June 2003 statement of the case 
(SOC).  The information and discussion as contained in the 
September 2002 rating decision, the June 2002 SOC, the August 
2003 supplemental SOC (SSOC), and in letters sent to the 
veteran in February and November 2002 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing increased severity 
of his PTSD; of what evidence was necessary to substantiate 
the claim for an increased rating; why the current evidence 
was insufficient to award the benefits sought, and suggested 
that he submit any evidence in his possession.  The veteran 
also testified before the undersigned acting member of the 
Board in November 2004.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how the 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by him is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was also 
provided with a VA psychiatric examination in August 2002 
which included findings regarding the severity of his PTSD.

Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

A letter from a Vet Center licensed social worker, received 
in January 2002, indicated that the veteran was tense and 
appeared depressed when he was initially evaluated in 
September 2001.  His judgment was fair and his memory was 
impaired, but he was well oriented.  The veteran reported 
anxiety, depression, panic attacks, flashbacks, nightmares 
almost every night, insomnia, hypervigilance, irritability, 
and impaired concentration.  He had problems with anger 
management and communicating with people, and tended to 
internalize his thoughts and feelings.  The veteran denied 
any suicidal or homicidal ideations, but had feelings of 
helplessness, hopelessness, and worthlessness.  He exhibited 
isolationist and avoidance behavior.  The diagnoses included 
PTSD, generalized anxiety disorder, major depression, and 
dyssomnia.  

On initial VA psychiatric outpatient evaluation by a 
physician's assistant in September 2001, the veteran was 
appropriately dressed with good grooming and hygiene.  He was 
in no acute distress and his mood was euthymic.  He was 
pleasant and cooperative, but appeared somewhat anxious and 
tense.  He was a bit guarded, his affect was normal, and his 
speech was clear, relevant, and goal-directed.  He denied any 
hallucinations or delusional thoughts and he was not 
homicidal or suicidal.  His thought process was goal directed 
and his memory and cognitive process were intact.  The 
diagnoses included probable PTSD and dyssomnia.  The Global 
Assessment of Functioning (GAF) score was 55.  

A VA progress note by the same physician's assistant in 
January 2002 indicated that the veteran was still separated 
from his wife, but that he did not want to get a divorce.  He 
continued to live alone and isolated himself frequently.  He 
slept with a gun under his pillow to feel secure, and 
admitted to some obsessive compulsive tendencies regarding 
home security.  He had difficulty trusting others and felt 
emotionally numb.  He attended counseling regularly and felt 
that he had some positive response to his medication.  The 
clinical findings on mental status examination were 
essentially the same as noted on the September 2001 
outpatient report.  The assessment was unchanged and the GAF 
score was 50.  

On VA psychiatric examination in August 2002, the examiner 
indicated that he reviewed the claims file and included a 
detailed description of the veteran's medical, developmental, 
and occupational history.  The veteran had no prior 
hospitalizations and was involved in outpatient counseling at 
VA and at a Vet Center.  In addition to the symptoms noted 
above, the veteran reported road rage and survivor guilt.  On 
mental status examination, he was neat, tidy, pleasant, and 
cooperative.  His speech was clear, audible, and rational.  
His memory was intact, his intelligence was average, and 
there was no evidence of a psychosis.  There were no bizarre 
thoughts, tangentiality, or circumstantiality elicited.  
Abstract thinking was appropriate and there were no auditory 
or visual hallucinations.  His insight and judgment appeared 
fair.  The veteran reported that he preferred to stay at home 
by himself and that he felt secure with his weapon.  He 
denied any homicidal or suicidal ideations or plans.  He 
rarely went to church and had no particular hobbies or 
interests.  The diagnosis was PTSD.  The GAF score was 50.  

The evidentiary record includes three additional letters from 
the same Vet Center social worker, dated in October 2002, 
July 2003, and January 2004.  In 2002, the counselor 
indicated that the veteran's symptoms had progressively 
worsened manifested by essentially the same symptoms as 
reported earlier.  He had impaired impulse control and lashed 
out towards family and those around if he felt threatened, 
trapped, or cornered.  The counselor commented that he 
believed that behind the calm exterior image exhibited by the 
veteran was a tormented man who may harm himself or others.  
When upset, the veteran displays spatial disorientation that 
results in a dissociative state.  He described the veteran as 
a loner who was close to no one, not even family members, and 
would rather be alone.  His concentration was compromised and 
he was unable to maintain any type of effective work 
relationship.  

In the July 2003 letter, the counselor described the 
veteran's symptoms almost verbatim from the rating criteria 
for a 70 percent rating under DC 9440.  He asserted that the 
veteran's symptoms caused him to manifest many psycho-somatic 
features.  He reported that the veteran had no friends and 
relied very heavily on his wife for support and attendance, 
and that his work was becoming increasingly sporadic due to 
his PTSD.  He offered a GAF score of 40, and opined that the 
veteran's symptoms had not changed since his last evaluation.  
The counselor's letter in November 2004 was nearly identical 
to his July 2003 letter, except for a GAF score of 39.  

The evidentiary record includes numerous VA outpatient notes 
for treatment from January 2002 to June 2004.  The veteran's 
complaints and the clinical findings on all of the reports 
were not materially different from the VA examination in 
August 2002.  All of the notes showed the veteran was well 
oriented with good hygiene.  His thought process was logical 
and goal directed, his speech was clear and relevant, and his 
memory was intact.  He reported occasional suicidal thoughts, 
but denied any plans or intent.  The veteran reported some 
improvement of symptoms with medications (See December 2003 
and June 2004 notes).  In January 2004, he reported 
difficulty controlling his anger and said that he sometimes 
wakes up in a bad mood and has to work his way out of it, 
which occasionally included throwing things.  However, he 
said that he has never become violent toward any person.  In 
June 2004, the veteran reported that his symptoms had been 
rather stable and that he was more comfortable with the 
people in his Vet Center group.  His road rage was somewhat 
better and he and his estranged wife were communicating and 
were making plans to take a vacation together.  He still did 
not like to be around people, but enjoyed studying history.  
He reported that his medications were affective and that he 
wished to continue taking them.  He continued to have 
flashbacks and nightmares, but denied any hallucinations or 
suicidal or homicidal ideations.  The GAF scores on all of 
the progress notes was 45.  

At a video conference hearing before the undersigned in 
November 2004, the veteran reported panic attacks six to 
seven times a week, but none when he stayed at home.  He 
attended the Vet Center regularly and did his own shopping, 
but said that he preferred to go either late or early to 
avoid crowds.  He occasionally thought about suicide, but had 
no plan or intent.  He said that he doesn't get upset as much 
now that he takes his medications.  He testified that his 
wife did not support him, and that he supported himself by 
doing an occasional odd job.  He also testified that he still 
dabbled in buying and selling antiques, but was not involved 
in the business as much as he use to.  He purchased his 
antiques at auction, but didn't do that too often because he 
didn't like to be around large crowds.  He also reported that 
he occasionally ate at restaurants.  



Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

The issue of an increased rating for PTSD appeal arises from 
an original claim for compensation benefits and a September 
2002 rating decision which granted service connection and 
assigned a 30 percent evaluation, effective from January 17, 
2002, the date of receipt of the veteran's claim.  38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2005).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2005).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating and no higher, from the initial grant of 
service connection.  

Contrary to the assertions of the Vet Center counselor, all 
of the other medical reports of record, including numerous VA 
reports and the August 2002 VA psychiatric examination showed 
the veteran was alert and well oriented, with no evidence of 
delusions or hallucinations.  The veteran was coherent and 
his thought process was well organized and goal directed.  
His insight and judgment were adequate and he appeared to be 
of average intelligence.  He was casually dressed and well 
groomed, and was attentive and cooperative at all times.  His 
speech was clear, coherent, and relevant, and his memory was 
intact.  

The evidence shows that the veteran is separated from his 
wife and lives alone, and that he is able to function 
satisfactorily on a daily basis without assistance from 
others.  While he does not like to be around crowds, he shops 
for himself and occasionally goes to restaurants.  Although 
he's uncomfortable around a lot of people, he testified that 
he supports himself, in part, buying and selling antiques.  
To avoid crowds, he said that he goes to the auctions early 
or that he leaves when it begins to get crowded.  He also 
reported difficulty with anger management, but emphasized 
that he has never become violent with anyone.  His only 
significant obsessional ritual is checking around his house.  
However, he has not described this obsession as interfering 
with routine activities.  There is no evidence of impairment 
of judgment or abstract thinking.  However, he does have 
panic attacks more than once a week and has some disturbances 
in motivation and mood.  Therefore, resolving reasonable 
doubt in favor of the veteran, the Board finds that a 50 
percent rating is in keeping with the disability picture for 
the degree of impairment shown.  

The Board does not discount the affect of the veteran's 
significant symptoms of nightmares, occasional flashbacks, 
and sleep disturbance on his daily activities.  However, his 
symptoms are not reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  

The Board is cognizant of the varying GAF scores between 39 
and 65 assigned during this period.  The assessments by VA 
examiners ranged between 45 and 65, whereas the Vet Center 
counselor assigned scores of 39 and 40.  As to the GAF scores 
offered by the Vet Center social worker, the Board finds no 
evidence in the record to support either the scores or the 
overall assessment.  While the counselor indicated that the 
veteran displayed circumstantial and stereotyped speech, an 
inability to function independently or effectively, was a 
danger to himself and to others, and that he relied 
"heavily" on his wife, he has provided not a single example 
to support that opinion.  The predominant evidence of record 
shows that the veteran takes care of all of his routine daily 
activities without assistance from others.  In fact, the 
veteran testified that his wife did not support him and that 
he supplemented his income by doing occasional odd jobs or 
buying and selling antiques.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 41 
and 50 contemplates a level of impairment of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

However, the Board is not required to assign a rating based 
merely on such score.  In the Board's opinion, the clinical 
findings do not support a finding that the veteran has 
occupational and social impairment to the degree contemplated 
under the criteria for an evaluation in excess of 50 percent.  
The evidence of record showed no complaints or objective 
findings of any of the criteria required for a 70 percent 
evaluation.  There was no evidence of any thought disorder, 
psychosis, true suicidal ideation, obsessional rituals that 
interfered with routine activities, impaired intellectual 
functioning, or impaired impulse control with periods of 
violence.  All of the clinical reports of record showed the 
veteran's thought process was logical, coherent, and goal 
directed.  His speech was relevant, he related well to the 
interviewers, and his personal hygiene was good.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture more 
closely approximates the criteria for a 50 percent schedular 
rating from the initial grant of service connection.  

The evidence of record does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  


ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  



		
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


